October 27, 2015 VIA EDGAR Ms. Kathleen Collins Accounting Branch Chief Office of Information Technologies and Services Securities and Exchange Commission Division of Corporation Finance treet N.E., Mail Stop 4561 Washington, D.C. 20549 Re: Silicom Ltd. (File No. 00-23288) Form 20-F for the Fiscal Year Ended December 31, 2014 Dear Ms. Collins: We have received your letter of October 20, 2015 and are in the process of preparing our response, but respectfully request an extension of time. We plan to file our response with the Securities and Exchange Commission on or before November 16,2015. While we do not anticipate any difficulties in meeting that schedule, if for any reason we are unable to make that date, we would of course contact you in advance. If you have any questions or require additional information, please contact Eric Spindel at (+972) 3 608 7757 of our counsel Yigal Arnon & Co. Very truly yours, /s/ Shaike Orbach Shaike Orbach Chief Executive Officer cc:Rebekah Lindsey Edwin Kim Mark Shuman Securities and Exchange Commission Division of Corporation Finance Eric Spindel Yigal Arnon & Co.
